Exhibit SHAREHOLDER RIGHTS PLAN AGREEMENT Dated as of January 31, 2007 Between JAGUAR MINING INC. and COMPUTERSHARE INVESTOR SERVICES INC. as Rights Agent TABLE OF CONTENTS ARTICLE 1 INTERPRETATION 1.1 Certain Definitions 2 1.2 Currency 16 1.3 Headings 16 1.4 Number and Gender 16 1.5 Calculation of Number and Percentage of Beneficial Ownership of Outstanding Voting Shares 16 1.6 References to 1933 Securities Act and 1934 Exchange Act 16 1.7 Acting Jointly or in Concert 17 1.8 Statutory References 18 ARTICLE 2 THE RIGHTS 2.1 Legend on Common Share Certificates 18 2.2 Initial Exercise Price, Exercise of Rights and Detachment of Rights 19 2.3 Adjustments to Exercise Price; Number of Rights 22 2.4 Date on Which Exercise is Effective 27 2.5 Execution, Authentication, Delivery and Dating of Right Certificates 27 2.6 Registration, Registration of Transfer and Exchange 28 2.7 Mutilated, Destroyed, Lost and Stolen Rights Certificates 28 2.8 Persons Deemed Owners 29 2.9 Delivery and Cancellation of Certificates 29 2.10 Agreement of Rights Holders 30 2.11 Rights Certificate Holder not Deemed a Shareholder 31 ARTICLE 3 ADJUSTMENTS TO THE RIGHTS ON FLIP-IN EVENT 3.1 Flip-in Event 31 3.2 Exchange Option 32 ARTICLE 4 THE RIGHTS AGENT 4.1 General 33 4.2 Merger or Amalgamation or Change of Name of Rights Agent 34 4.3 Duties of Rights Agent 35 4.4 Change of Rights Agent 37 ARTICLE 5 MISCELLANEOUS 5.1 Redemption of Rights 37 5.2 Waiver of Flip-In Event 39 5.3 Expiration 40 5.4 Issuance of New Rights Certificates 40 5.5 Supplements and Amendments 40 5.6 Fractional Rights and Fractional Shares 42 - i - 5.7 Rights of Action 42 5.8 Notice of Proposed Actions 43 5.9 Notices 43 5.10 Costs of Enforcement 44 5.11 Benefits of this Agreement 44 5.12 Governing Law 44 5.13 Language 45 5.14 Severability 45 5.15 Effective Date 45 5.16 Determinations and Actions by the Board of Directors 45 5.17 Rights of Board of Directors and the Corporation 45 5.18 Regulatory Approvals 46 5.19 Declaration as to Non-Canadian Holders 46 5.20 Time of the Essence 46 5.21 Successors 46 5.22 Execution in Counterparts 46 - ii - SHAREHOLDER RIGHTS PLAN AGREEMENT THIS SHAREHOLDER RIGHTS PLAN AGREEMENT is dated as of the 31st day of January, B E T W E E N: JAGUAR MINING INC., a company incorporated under the laws of the province of Ontario (the "Corporation"), - and - COMPUTERSHARE INVESTOR SERVICES INC., a trust company existing under the laws of Canada (the "Rights Agent"). WHEREAS the Board of Directors (as hereinafter defined) of the Corporation, in the exercise of their fiduciary duties to the Corporation, has determined that it is advisable and in the best interests of the Corporation to adopt a shareholder rights plan (the "Rights Plan") to (a) ensure, to the extent possible, that all holders of the Common Shares (as hereinafter defined) of the Corporation and the Board of Directors have adequate time to consider and evaluate any unsolicited bid for the Common Shares, (b) provide the Board of Directors with adequate time to identify, develop and negotiate value-enhancing alternatives, if considered appropriate, to any such unsolicited bid, (c) encourage the fair treatment of the Corporation's securityholders in connection with any Take-over Bid (as hereinafter defined) made for the Common Shares and (d) generally to assist the Board of Directors in enhancing shareholder value; AND WHEREAS the Board of Directors has determined that the Rights Plan should take effect immediately, but that its ongoing effectiveness should be subject to the approval of the Independent Shareholders (as hereinafter defined); AND WHEREAS in order to implement the Rights Plan, the Board of Directors has authorized the issuance of: (a) one right (a "Right") effective at the Record Time (as hereinafter defined) in respect of each Common Share outstanding at the Record Time; and (b) one Right in respect of each Common Share issued after the Record Time and prior to the earlier of the Separation Time (as hereinafter defined) and the Expiration Time (as hereinafter defined); AND WHEREAS each Right entitles the Holder (as hereinafter defined) thereof, after the Separation Time, to purchase securities of the Corporation pursuant to the terms and subject to the conditions set forth herein; AND WHEREAS the Corporation desires to appoint the Rights Agent to act on behalf of the Corporation and the holders of Rights, and the Rights Agent has agreed to act on behalf of the Corporation and the holders of Rights in connection with the issuance, transfer, exchange and replacement of Rights Certificates (as hereinafter defined), the exercise of Rights and other matters referred to herein; NOW THEREFORE, in consideration of the foregoing premises and the respective covenants and agreements set forth herein, the parties hereby agree as follows: ARTICLE 1 INTERPRETATION 1.1Certain Definitions For purposes of this Agreement, the following terms have the meanings indicated: (a) "Acquiring Person" shall mean any Person who is the Beneficial Owner of 20% or more of the outstanding Voting Shares; provided, however, that the term "Acquiring Person" shall not include: (i)the Corporation or any Subsidiary of the Corporation; (ii) any Person who becomes the Beneficial Owner of 20% or more of the outstanding Voting Shares as a result of one or any combination of (A) a Corporate Acquisition which, by reducing the number of Voting Shares outstanding, increases the percentage of Voting Shares Beneficially Owned by such Person to or above 20% or more of the Voting Shares then outstanding; (B)an Exempt Acquisition; (C)a Permitted Bid Acquisition; (D)a Pro Rata Acquisition; or (E)a Convertible Security Acquisition; provided, however, that if a Person becomes the Beneficial Owner of 20% or more of the Voting Shares then outstanding by reason of one or any combination of a Corporate Acquisition, an Exempt Acquisition, a Permitted Bid Acquisition, a Pro Rata Acquisition or a Convertible Security Acquisition, and thereafter becomes the Beneficial Owner of any additional Voting Shares (other than pursuant to any one or a combination of a Corporate Acquisition, an Exempt Acquisition, a Permitted Bid Acquisition, a Pro Rata Acquisition or a Convertible Security Acquisition), then as of the date such Person becomes the Beneficial - 1 - Owner of such additional Voting Shares, such Person shall become an Acquiring
